           Case 1:19-cv-03190-DLF Document 16 Filed 05/06/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 In re

 MARTHA AKERS,

                 Debtor.
                                                           No. 19-cv-3190 (DLF)
 MARTHA AKERS,
                                                           Bankruptcy No. 16-0600
                 Appellant,

          v.

 WENDELL W. WEBSTER, et al.,

                 Appellees.



                                  MEMORANDUM OPINION

         On October 19, 2019, Martha Akers filed a notice of appeal from bankruptcy case No.

16-0600. Dkt. 1. On November 22, 2019, the Clerk of Court provided the parties with notice of

transmission of the record on appeal. Dkt. 3. In that notice, the Clerk of Court notified appellant

Martha Akers that Rule 8018(a) of the Bankruptcy Rules of Civil Procedure required her to serve

and file any brief within 30 days, and that her failure to do so could result in dismissal on

appellee’s motion or, after notice, on the Court’s own motion. Id. On December 4, 2019, the

Clerk of Court notified the parties that the appeal may be untimely; that Akers still had not paid

the required fee for filing a notice of appeal; that Akers had not complied with Rule 8009(a)(1)

to file “a designation of the items to be included in the record on appeal and a statement of the

issues to be presented”; and that Akers had not ordered, as Rule 8009(b)(1)(A) requires, a

transcript of the bankruptcy court’s oral decision of September 12, 2019. Dkt. 4.
          Case 1:19-cv-03190-DLF Document 16 Filed 05/06/20 Page 2 of 2



       On January 6, 2020, Akers still had not filed a brief, and the Court issued a minute order

explaining that Akers had missed her Rule 8018(a) deadline and noting the other apparent

deficiencies just mentioned. The Court further explained that if an appellant fails to file a brief

on time, the district court, “after notice, may dismiss the appeal on its own motion.” Fed. R.

Bankr. P. 8018(a)(4). The Court notified Akers that if she wished to pursue her appeal, she was

required to file a brief on or before January 27, 2020. The Court also cautioned that failure to do

so could result in dismissal of her appeal.

       On January 28, 2020, Akers filed a brief. On January 30, 2020, appellee Wendell W.

Webster filed a motion to dismiss on the grounds that Akers’s brief was untimely. Dkt. 9.

       The Court will grant Webster’s motion. Akers’s brief was late even though the Court had

already given her over five extra weeks to file it. This tardiness alone is grounds to dismiss her

appeal. But because Akers was only a day late, the Court does not rest on her delay alone.

Akers also failed to provide any justification for her delay. And though it is hard to tell what

aspects of the bankruptcy decision Akers challenges, her brief does not appear to raise any

apparent grounds for reversal. Finally, Akers still does not appear to have complied with certain

of the requirements that the Clerk of Court noted, such as paying a filing fee or ordering a

transcript of the challenged decision. For all these reasons, the Court will dismiss her appeal. A

separate order consistent with this decision accompanies this memorandum opinion.



                                                              ________________________
                                                              DABNEY L. FRIEDRICH
May 6, 2020                                                   United States District Judge




                                                  2
